DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 it is unclear if the term “positions different from each other in a vehicle width direction” is intended to mean one position is left or right of another as viewed from the front, or alternatively if when viewed from the left or right (such as in FIG. 9 of the claimed invention) the positions do not overlap.  For the purposes of examining this application the latter interpretation will be used. Amending the claim to read “positions different from each other when viewed from the front or “positions different from each other when viewed from the side” would overcome this rejection if the former or latter meaning are intended respectively. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takata et al. (US 20170334488 A1).
Regarding Claim 1 Takata et al. teaches [a front vehicle body structure of a vehicle,] (FIG. 11 & 12, 100; paragraph 86) [comprising: a front frame provided at a front part of the vehicle and extending in a vehicle front-rear direction;] (FIG. 31-27, 9A; paragraph 66) [a suspension] (FIG. 11, 110; paragraph 87) [that supports a front wheel;] (FIG. 11, 82; paragraph 95) [and a suspension housing] (FIG. 17, 353; paragraph 129) [which is fixed to the front frame] (FIG. 17, 350 & 340; paragraph 132) [and to which the suspension is mounted,] (FIG. 14) [wherein the suspension has a first link member that is coupled to the front wheel and a second link member that is located on a rear side of the first link member;] (FIG. 13-16, 101 including unlabeled section, section labeled is the first link member and the unlabeled section is the second, see gray portion of modified FIG. 14 & 16 below; paragraph 108) [the suspension housing has a first supporting part that supports the first link member and a second supporting part that is provided on a rear side of the first supporting part and supports the second link member;] (FIG. 17, 362, the one to the left in the image being the first; paragraph 99) [the front frame has a first fixing portion to which the first supporting part is fixed and a second fixing portion to which the second supporting part is 
Regarding claim 2 Takata et al. teaches that [the front vehicle body structure of a vehicle according to claim 1,] (see above) [wherein the first supporting part has a first pivotally supporting portion that pivotally supports the first link member above the front frame so as to be able to turn in an up-down direction; the second supporting part has a second pivotally supporting portion that pivotally supports the second link member above the front frame so as to be able to turn in the up-down direction; and the second pivotally supporting portion is located at a lower level than the first pivotally supporting portion] (FIG. 16, 17, rounded portion of 362 with hole positioned away from 360; paragraph 67).
Regarding claims 3 & 4 Takata et al. teaches that [the suspension has a damper] (FIG. 11-14, 103) [that is fixed to the suspension housing in a posture in which the damper is inclined such that an upper side of the damper is located farther on a rear side than a lower side of the damper;] (FIG. 12, 103 clearly leans forward as it goes down) [and a length in the front-rear direction of the second fixing portion is longer than a length in the front-rear direction of the first fixing portion] (FIG. 16, 360, with the first fixing extending from the left of the damper and the second fixing portion extending from the right of the damper, see the second modified FIG. 16 below). 

    PNG
    media_image1.png
    411
    490
    media_image1.png
    Greyscale

FIG. 14 modified to show first and second link members. 

    PNG
    media_image2.png
    623
    704
    media_image2.png
    Greyscale

FIG. 16 modified to show first and second link members.

    PNG
    media_image3.png
    606
    672
    media_image3.png
    Greyscale

FIG. 16 modified a second time to show first and second fixing portions. First fixing portion is lightly shaded, second fixing portion is in dark gray. Both fixing portions are partially behind an unlabeled rotating bar connected between the first and second link members and the first and second supporting parts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takata et al. (US 20170334488 A1).
Regarding claims 5-8 dashboard panels are commonly known in the vehicle art and even though Takata et al. neither mentions nor depicts a dashboard panel it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a dashboard and dashboard panel in the vicinity of the handlebars so as to provide a reliable means of displaying vehicle information to the operator. 
Takata et al. as modified above teaches that [the front frame extends frontward from a dashboard panel;] (FIG. 12) [and a coupling panel that couples together a rear end portion of the suspension housing and the dashboard panel is provided] (FIG. 17. 352; paragraphs 97 & 98).
Conclusion
Prior art made of record and relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO 892 teach front vehicle body structures and suspensions of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on Mon-Fri 7:30-5:00.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       /MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616